April    5,   1957


Honorable   Henry Wade,                         Opinion WW-86
District   Attorney, Dallae      County,         -
Records Building,                               Re: Whether or not the monies
Dallas,   Texas,                                     collected    by the Chief
                                                     Probatlon    Officer of Dellaa
                                                     County, Texas, for child
                                                     support    in divorce   cases
                                                     under orders of the Dls-
                                                     trict    Court should be
                                                     depoeited    with the County
                                                     Treasurer    upon receipt     of
Dear Sir:                                            same.

            Your opinion   request   submitted by John B. Webster,
Assistant   District  Attorney,    dated March 6, 1957 and received             in
this office   on March 20, 1957, reads in part as follows:

                   “The County Treasurer      of Dellas   County
             recently   requested   the opinion     of this office
             as to ‘whether or not the monies collected            by
             the Chief Probation     Officer    of Dallas County,
             Texas, for child     support    in divorce    cases under
             orders of a District     Court should be deposited
             with the County Treasurer        upon receipt     of same’.

                  ‘We necessarily   have construed     this question
            to mean whether such funds are required          by law to
            be so deposited.       We also necessarily      construe
            the question    to apply only to those cases in which
            such a deposit     would not interfere    with the proper
            handling   of such funds by the Chief Probation
            Officer   under the terms of the judgment of the
            District   Court .”

            As stated by your inquirty,        Articles     5142a and 5142c-2
of Vernon’s    Civil  Statutes,    govern the receipt       and disbursement
of certain    funds for support of wife and children            but these
Articles   appear to apply on1         in wife and child desertion         cases.
Further,   although Article     51 t 2-1 of Vernon’s     Civil    Statutes
provides   for the maintenance       of a “child   support     office”,    this
Article   makes no provision     for the receipt      and disbursement        of
the funds with which this inquiry          is concerned.
Honorable       Henry Wade,        Page 2        WW-86



          Article    1656a of Vernon’s       Civil . Statutes
                                                       _.      . , appears
                                                                   .       ^ to . be
the only statutory     provision    governing    tne alsposlslon        OI- sucn
monies when collected.         This article     was originally       enacted by
Acts of the 43rd Legislature,        Regular Session,      Chapter 98, page
217 and as originally      enacted,    provided    in part as follows;

                      ‘Article      1656a.     The County Auditor         In counties
                having a population           of one hundred ninety          thousand
                (190,000)      or more according         to the last preceding         or
                any future Federal          Census shall       prescribe     the system
                of acticunting       for the county and the forms to be used
                by all persons in the collection                and disbursement       of
                county revenues,         funds,    fees,    and all other moneys,
                whether belonging          to the county,       its subdivisions       or
                precincts,       or to, or for the use or benefit               of any
                person,     f lrm, or corporation;          . . . . Should the
                County Auditor         deem it to be to the best interest              of
                the county or deem it necessary                in order that the
                provisions       of this law may be better            enforced    or In
                order that the legislative              intent    to conserve     the
                funds be carried         out, he shall have the right              to
                  rescribe      that all of the f,ees and moneys herein               re-
                  erred to shall be turned over to the Cqunty Treas-
                uper by such officer            as collected,      and such money
                shall be deposited           in the county depository           in a
                special     fund to the credit          of such officer       and draw
                interest      for the benefit        of the county,       which funds,
                when so deposited          In such depository,          shall be se-
                cured by the bond of such depository                   . . . .
                Iemphasis       added).

                 Article   1656a was amended by Acts of             the 44th Regular
Session         Ch. 122,   p. 330.   The amendatory act             reads in part as
follows     :

                      “Section   1.  That Article    1656a, added to Title
                 34, Subdivision    2, of the Revised Ci~vil Statutes       of
                 Texas ) of 19’25, by Section     1 of House Bill   875 passed
                 at the Regular Session     of the Forty-third     Legislature,
                 same being Chapter 98, Page 217, of the Act,s of the
                 Regular Session,    1933, be and the same is hereby
                 amended so as to read hereafter       as follows:

                      “Article    1656a.   The County Auditor    in counties
                 having a population      of one hundred ninety    thousand
                 (190,000)     or more according  to the last preceding      or
                 any future Federal      Census shall  prescribe   the system
                 of accounting     for the county and the forms to be used
-       -
    I




Honorable      Henry Wade,       paf3e 3      ww-86



               by the District       Clerk,   the District       Attorney    and
               all county and precinct          officers     and ,by all persons
               In the collection       and disbursement         of county reven-
               ues, funds,     fees,   and all other moneys collected            In
               an official     capacity     whether belonging        to the county,
               Its subdivisions       or precincts,        or to, or for the use
               or benefit     of, any person,        firm,   or corporation;     . .
                . .A11 of the fees,       commissions,       funds,   and moneys
               herein   referred     to shall be turned over to the County
               beasurer     by such officer        as collected,      and such money
               shall be deposited        In the county depository          in a spec-
               ‘ial fund to the credit        of such officer        and draw inter-
               est for the benefit        of the county,       which funds, when
               so deposited      in such depository,         shall be secured by
                -la. on 0 sue
               Ehe                     e 0s or . . . . .

                The purpose and scope of the foregoing            Amendatory    Act,
as set      forth  in the caption,  are as follows:

                          “An Act to amend Article         1656a, Title      34,
               Subdivision      2, Revised Civil      Statutes    of Texas of 1925,
               being House Bill       Bo. 875, Chapter 98, Page 217, General
               and Special      Laws enacted by the Forty-third          Legislature
               at its Regular Session,          1933; providing      that the County
               Auditor    in certain     counties    shall   prescribe   the system,
               forms,   and reports      to be used in connection        with the
               receipt   and disbursement        of county revenues,       funds,
               fees ~ and moneys received         and disbursed      by county and
               precinct    officers    so as to Include       the District     Cl.erk
               and District      Attorney;    providing    for the repeal      of all
               laws in conflict       herewith;    providing     that ff any part
               of this Act shall be declared           unconstitutional,       it shall
               not affect     thenvalidity      of the remainder,      and declaring
               an emergency.

             The caption     of the Amendatory Act restricts      the scope of
the Amendment to the inclusion          of the District  Clerk and District
Attorney   among the officers       who may be subject   to the regulations
of the County Auditor.          It is noted, however,    that the body of
the Act undertakes        to amend Article   1656s In other respects     r,ot
set forth    in the caption.        One such attempted   amendment, which is
germane to our inquiry,        would strip   the County Auditor    of discret-
ion relative    to requiring     certain   monies to be deposited    with the
County Treasurer      and make it mandatory that such monies be so
deposited    as collected.      We emphasize that this latter      amendment
was not set forth       in the caption.
Honorable      Henry Wade,      paw   4    ww-86



          It is well established    that an amendatory act must be
limited  to the purpose or subject    stated  in Its title or caption;
and as to any subject   or matter included    In the body, but not
mentioned In the caption,    the Act is void under Section   35 of
Article  III of the Constitution    of Texas, which reads as follows:

                      “No Bill  . . . .    shall  contain   more than one
              subject    which shall be-expressed     In Its title;   but
              If any subject     shall  be embraced in an act which
              shall    not be expressed   In the title,   such Act shall
              be void only as to so much thereof        as shall not be
              so expressed.”

          The foregoing general rule finds  substantiation               in the
case of Landrum vs. Centennial  Rural Hi    School District               No. 2
(Tex. Civ. App.) 134 S.W. 26 333, whichctates:

                     “No rule is better       established     than the one that
              where a title      or a caption     of an act specifies       the
              particular    field   of the amendment, and that it is to
              cover or state a particular          purpose to make a change
              In a prior statute,       the amendment is limited         to the
              making of the specific        change designated      in its title,
              and orecludes      anv additional      contrarv   or different
              amendment than that stated          In the tiile.    Rutled e v
              Atkinson,    Tex. Civ. App., 101 S.W.2d 376;.-w&s-;
                          4 Tex. Cr. R. 500, 116 9 .W. 2d 1076; Sutherl
              %%       .%oard    of Trustees,     Tex. Civ. App., 26l,s.W.489.”

            Article    1656a, as originally          enacted,    vested wide d:s-
cretionary     authority    in the County Auditor          relatlve    to prescrib-
ing the method and manner of receiving,                depositing     and disbursing
monies collected       by the various       county and precinct        officers
named In said artl,cle,        which authority        would apply to monies
collected     by the Chief Probation         Officer     of Dallas County for
child    support    in divorce    cases.      Since the amendatory act, for
reasons    stated,    was void,     insofar   as it sought to amend this pro-
vision    of the original      act,    the County Auditor        is still    vested
with such discretionary         authority     unaffected      by the amendatory act.

            You are therefore    advised    that monies collected      by the
Chief Probation    Officer    of Dallas County for child      support    in div-
orce cases under orders       of a District     Court, should be deposited
with the County Treasurer       upon receipt     of same if such is required
by the County Auditor      pursuant to the provisions       of Article     1656a
as originally    enacted.
              We gratefully   acknowledge the assistance   given us by the
very   able    brief  submitted  by Mr. Webster in connection   with your
Honorable    Henry Wade,      we   5      W-86



request.


                                       SUMMARY

                      Monies collected    by the ohl&f probation
            officer   of Dallas County, for child     support   In
            divorce   cases under an order of the District       Court,
            should'be   deposited   with the County Treasurer      upon
            receipt   of same If such Is required     by the County
            Auditor   pursuant to the provisions     of Article
            1656a as originally     enacted.


                                         Very    truly    yours,

                                         WILL WILSON
                                         Attorney General          of Texas


                                         BY
                                              Assistant

LP:pf:rh

APPROVED:

OPINION COMMITTEE:

H. Grady Chandler,
          Chairman

Wapland C. Rivers,      Jr.
Byron Fullerton
Milton Richardson

REVIEWEDFOR THE ATTORNEYGENERAL
BY:
    Geo. P. Blackburn